                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MICHAEL HART,

       Plaintiff,

v.                                                                      Case No. 18-12899

PUBLICIS TOUCHPOINT SOLUTIONS., INC.,                                  HON. AVERN COHN

     Defendant.
_______________________________________/

                   MEMORANDUM AND ORDER
GRANTING DEFENDANT’S MOTION TO DISMISS OR FOR SUMMARY JUDGMENT
                          (ECF No. 12)1

                                       I. Introduction

       This is an employment case. Michael Hart (Hart) is suing his former employer

Publicis Touchpoint Solutions (Publicis) claiming his termination was in violation of

public policy.2

       Before the Court is Publicis’ motion for summary judgment and/or motion to

dismiss on the grounds that Hart has not made out a viable claim that he was

terminated in violation of public policy. For the reasons which follow, the motion is

GRANTED.




       1
       Although originally scheduled for hearing, the Court deems this matter
appropriate for decision without oral argument. See Fed. R. Civ. P. 78(b); E.D. Mich.
LR 7.1(f)(2).
       2
        Hart also initially sued his supervisor for tortious interference but later dismissed
the claim. See ECF No. 16.
                                     II. Background

       The material facts as gleaned from the parties’ papers follow.3

       Hart was employed by Publicis as a professional pharmaceuticals sales

representative from December 2012 through September 2016. Publicis is a

pharmaceutical marketing company and contracts with pharmaceutical companies to

market their products. Particularly, Hart was responsible for marketing drugs produced

by Pfizer and was given a territory in Michigan. Pfizer provided him with a list of

physicians within his territory who might make use of these drugs in their practice, and

on whom he was expected to make in-person sales calls.

       Publicis sets requirements for sales representatives to make a specified numbers

of calls each week. Sales representatives, including Hart, were required to record their

visits in a computer tracking program known as Veeva.

       Hart recorded in the Veeva system that he met with Dr. Daniel Field in Dr. Field’s

office in Okemos, Michigan on May 31, June 27, and September 2, 2016. These dates

were all Fridays.

       During his employment with Publicis, Hart was supervised by John Williams. At

some point, Williams wanted to meet with Dr. Field to ask him to support Medicaid

approval for a certain Pfizer drug. When Williams went to Dr. Field’s office to set up the

meeting, he learned that the office is closed on Fridays and that Dr. Field does not have

any meetings on Fridays.

       Publicis says that Williams went to Dr. Field’s office to set up a meeting and


       3
        The parties submitted a joint statement of material facts as required by the
Court’s motion practice guidelines. See ECF No. 19.

                                             2
learned that the office is closed on Fridays. After discovering Hart’s falsification,

Publicis terminated his employment, effective September 15, 2018.

       The record shows that Dr. Field never met with Hart. Dr. Field stated the

following in a declaration:

       I do not typically come to the office or accept appointments on Fridays except by
       special arrangement. I did not meet with Michael Hart on any Friday during
       calendar year 2016.

(Publicis Ex. C., ¶3.). At a deposition, Dr. Field testified that he had never met Hart until

the date of the deposition, June 28, 2019, nearly three years after Hart’s termination.

       The same day of his termination, Hart went to Dr. Field’s office and tried to

convince the staff that he had visited the office on Fridays. Leslie Field, the receptionist,

stated the following in a declaration:

       Michael Hart entered Family Counseling and Psychiatry and handed me a list of
       dates. He instructed me to tell any person that called from his employer’s office
       that he had meetings with Dr. Field on those dates. When I refused to give a
       false report of meetings that did not occur, he became angry and refused to
       leave the premises.

(Publicis Ex. E, ¶4.). At a deposition, Leslie Field further described Hart’s conduct as

follows:

       I was extremely stressed at this point. I had a man demanding that I sign
       something saying that he was meeting with Dr. Field on these days and that he
       met with him on Fridays, and I was saying that I could not do that, that I would
       not sign anything saying that he was here, and he was, he was desperate. I
       could tell. His tie was untied. He was somewhat disheveled, and I had patients
       coming in, and he was threatening me.

(Publicis Ex. F, Leslie Field Dep., p. 14.).

       For his part, Hart says that the office is open on Fridays but does not typically

see patients that day and that Williams was aware of this fact.


                                               3
                                    III. Legal Standard

       Publicis moves for summary judgment under Fed. R. Civ. P. 56 and for dismissal

for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Because the Court has

considered matters outside the pleadings, including declarations and deposition

testimony provided by Publicis, the Court will treat the motion as a motion for summary

judgment.

       "The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a). A moving party may meet that burden "by

'showing'-that is, pointing out to the district court-that there is an absence of evidence to

support the nonmoving party's case." Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986). Rule 56 provides that:

       A party asserting that a fact cannot be or is genuinely disputed must support the
       assertion by:
       (A) citing to particular parts of materials in the record, including depositions,
       documents, electronically stored information, affidavits, or declarations,
       stipulations (including those made for purposes of the motion only), admissions,
       interrogatory answers, or other materials; or
       (B) showing that the materials cited do not establish the absence or presence of
       a genuine dispute, or that an adverse party cannot produce admissible evidence
       to support a fact.

Fed. R. Civ. P. 56(c)(1).

       The Court must decide “whether the evidence presents a sufficient disagreement

to require submission to a [trier of fact] or whether it is so one-sided that one party must

prevail as a matter of law.” In re Dollar Corp., 25 F.3d 1320, 1323 (6th Cir. 1994)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). In so doing, the

Court “must view the evidence in the light most favorable to the non-moving party.”

                                              4
Employers Ins. of Wausau v. Petroleum Specialties, Inc., 69 F.3d 98, 101 (6th Cir.

1995).

                                        IV. Analysis

                         A. Legal Framework - Public Policy Claim

         In Michigan, there is a strong presumption that employment is terminable at the

will of either party; and, generally, an at-will employee may not bring a cause of action

for wrongful discharge unless his discharge was prohibited by statute or was “so

contrary to public policy as to be actionable.” Kimmelman v. Heather Downs Mgmt.

Ltd., 753 N.W.2d 265, 268 (Mich. Ct. App. 2008) (quoting Dudewicz v. Norris-Schmid,

Inc., 443 Mich. 68 (1993)). Additionally, to make an actionable claim under the public

policy exception, a plaintiff must show “that [his] employer asked [him] to violate the

law, that [he] refused, and that [his] refusal was one of the reasons that the employer

terminated [his] employment.” Mills v. United Producers, Inc., 2012 U.S. Dist. LEXIS

126791, at *39-40 (citing Silberstein v. Pro-Golf., 278 Mich. App. 446; 750 N.W.2d 615

(2008)). The cause of action is viable only where the alleged reason for the discharge

of the employee was the failure or refusal to violate a law in the course of employment.

Suchodolski v. Michigan Consol. Gas Co., 316 N.W.2d 710, 712 (Mich. 1982).

                                       B. Application

         Hart says he was asked to do three things which he says forms the basis of his

public policy claim: (1) provide 60 lunches at a lunch meeting at the request of an office

manager; (2) refrain from criticizing his employer in front of a Pfizer representative

customer; and (3) arrange a meeting between his supervisor and Dr. Field. He also

cites three statutes which he says are implicated in these instances. Each instance is

                                             5
discussed below.

                              1. Lunch at Lansing Pediatrics

       The first instance is a lunch Hart hosted at a medical practice known as Lansing

Pediatrics on April 29, 2014, two years prior to his termination. According to Hart, he

anticipated 32 attendees; however, the office manager at Lansing Pediatrics said she

wanted him to bring 60 box lunches. Hart testified during his deposition that he

complied with this request and brought 60 box lunches to the lunch meeting.

       Further, Hart says that the office manager filed a complaint against him after the

lunch meeting. The office manager did complain about Hart, but the complaint had

nothing to do with the number of lunches. Rather, the office manger said that during the

lunch meeting, Hart was “overly aggressive and verbally abusive” and that he

“inappropriately touched a female employee by running [his] finger across her back and

commenting on her tattoo.” (Publicis Exhibit G.) The office manager also requested

that Hart no longer visit their office. Based on this complaint, on May 2, 2014, Hart was

issued a final warning which specifically stated that any further failures to comply with

his job duties would result in “termination of [his] employment.” (Id.)

       Hart says that the office manager’s complaint was in retaliation for his refusal to

violate the Physician Payments Sunshine Act (PPSA), 42 U.S.C. §320a-7h(5)(e).

The PPSA is a reporting statute that requires medical device manufacturers to report

payments or other transfers of value to physicians and teaching hospitals. 42 U.S.C.

§ 1320a-7h. Manufacturers that fail to make timely disclosures are subject to civil

money penalties for noncompliance. Id. § 1320a-7h(b).

       Publicis cites Hall v. St. Jude Med. S.C., Inc., 326 F. Supp. 3d 770 (D.C. Minn.

                                             6
2018) in support for the argument that Hart has not made out a viable public policy

claim based on the PPSA. In Hall, the federal court, applying Michigan law, considered

whether plaintiff made out a public policy claim under the PPSA. The plaintiff in Hall

alleged he was discharged for refusing to throw a party for a medical office. The court

rejected this claim, explaining:

       However, to successfully state a retaliation claim under Michigan law, the
       employee must have refused to take an action that is actually illegal. An
       employee who mistakenly believes that an action violates a law cannot state a
       claim for retaliation, even if the employee's belief is in good faith.

Id. at 782 (internal citation omitted.). The district court explained that the sponsoring of

an office party is not a violation of the PPSA because the PPSA is a reporting statute.

       The same result obtains here. Hart does not say that he is responsible for filing

expense reports under the PPSA, that Publicis required him to file falsified expense

reports on any prior occasion, or that he would be required to falsify a report concerning

the requested office lunch. Nothing about the luncheon implicated the PPSA. Even if it

had, Hart did not refuse to do anything. As he testified, he brought the 60 lunches to

the lunch meeting, just as the officer manager requested. In short, the luncheon does

not implicate the PPSA such as to support a public policy claim.

                   2. The Dinner Meeting and Subsequent Instruction

       The next instance involved a dinner meeting that occurred on November 17,

2015. That meeting included a presentation by a guest speaker about one of Pfizer’s

pharmaceutical products. Hart attended the meeting and made notes of 15 inaccurate

statements the speaker made about the product. Hart says that he arranged a

telephone call with a representative of Pfizer to inform him about the misstatements.


                                              7
Hart says that both he and Williams participated in that telephone call, and during the

telephone call Williams sent a text message to Hart directing him not to say anything

bad about Publicis.

       Hart says that Williams’ instruction that he not say anything negative about

Publicis implicate the Federal Food, Drug, and Cosmetic Act. Specifically, he cites 21

U.S.C. §352 as establishing the public policy on which he bases his claim. This statue

prohibits “[t]he adulteration or misbranding of any food, drug, device, tobacco product,

or cosmetic in interstate commerce.” This statute has nothing to do with Hart’s

allegations. There is no evidence that anyone requested that Hart adulterate or

misbrand anything. The allegation was only that his supervisor, Williams, asked him not

to criticize Publicis during their customer telephone call.

       Moreover, during the conversation with the Pfizer representative and Williams,

Hart says he did not say anything critical about Publicis. In other words, Hart did not

refuse the request. Rather, he did exactly what Williams asked him to do.

       However, Hart says that he was retaliated against for his participation in this

telephone call because at a dinner meeting in Las Vegas the next month, in December

2015, Williams asked him not to speak to the Pfizer representatives. This direction

does not constitute retaliation as a matter of law. Retaliation must rise to the level of an

adverse employment action. An “adverse employment action” is one that affects

employment or alters the conditions of the workplace. Burlington N. & Santa Fe Ry. Co.

v. White 548 U.S. 53, 62 (2006).

       [A] materially adverse change in the terms and conditions of employment must
       be more disruptive than a mere inconvenience or an alteration of job
       responsibilities. A materially adverse change might be indicated by a termination

                                              8
      of employment, a demotion evidenced by a decrease in wage or salary, a less
      distinguished title, a material loss of benefits, significantly diminished material
      responsibilities, or other indices that might be unique to a particular situation.

Bowman v. Shawnee State Univ., 220 F.3d 456 461-62 (6th Cir. 2000) (quoting Hollins

v. Atl. Co., 188 F.3d 652, 662 (6th Cir. 1999). De minimis employment actions are not

materially adverse and are accordingly not actionable. Id. at 462. Hart’s allegation that

his supervisor directed him to refrain from speaking to Pfizer representatives at a single

event does not rise to this level. No reasonable juror could find otherwise.

                                 3. The Dr. Field Letter

      As described above, Hart was discharged after Williams discovered that he had

falsely reported that he had made sales calls to Dr. Field. According to Hart, Williams

asked him to arrange a time for Williams to meet with Dr. Field. The purpose of the

meeting was for Williams to request that Dr. Field submit a letter to the Michigan

Department of Health and Human Services Pharmacy and Therapeutics Committee to

support the inclusion of a Pfizer product on the Medicaid approved drug list. Again, Hart

did not refuse Williams’ request. He did exactly as he was asked, and tried to arrange

the meeting.

      Hart says, however, that this instance involves the Michigan Medicaid False

Claims Act and cites M.C.L. § 400.604. The statute provides:

      A person who solicits, offers, or receives a kickback or bribe in connection with
      the furnishing of goods or services for which payment is or may be made in
      whole or in part pursuant to a program established under Act No. 280 of the
      Public Acts of 1939, as amended, who makes or receives the payment, or who
      receives a rebate of a fee or charge for referring an individual to another person
      for the furnishing of the goods and services is guilty of a felony, punishable by
      imprisonment for not more than 4 years, or by a fine of not more than
      $30,000.00, or both.


                                             9
       There is no evidence that anyone ordered, requested, or in any way suggested to

him that he should solicit, offer or receive a kickback or bribe.

                                         4. Overall

       To avoid summary judgment, Hart must provide some evidence that Publicis

directed him to violate some public policy which is established by law. He has not done

so. The statutes he relies upon are unrelated to the factual allegations. Hart’s own

testimony establishes that no one asked him to violate the reporting requirements of the

Physician Payments Sunshine Act; that no one asked him to adulterate or mislabel any

drug; and that no one asked him to offer or accept a bribe or kickback. Thus, it is clear

that Hart was not asked to violate any law, a necessary element of his claim.

       Additionally, Publicis is correct that Hart cannot show a causal connection

between his discharge and his allegations. It is undisputed that as a sales

representative he was required to make a given number of sales calls. It is undisputed

that he was required to report his sales calls in the Veeva reporting program. It is

undisputed that he reported meetings with Dr. Field during 2016. It is undisputed that

he never met with Dr. Field and that he was discharged for falsifying his Veeva report

after his supervisor discovered the falsification. Thus, Hart cannot establish this

necessary element.

                                     C. Unpaid Bonus

       A public policy claim is only sustainable where there is no statutory remedy

available. Vagts v. Perry Drug, 516 N.W.2d 102, 103-04 (Mich. Ct. App. 1994). Where

a statute confers upon the plaintiff a method of recovery for an alleged wrong, that

person may not also assert a public policy claim. Id. at 104.

                                             10
         To the extent that Hart says he is seeking recovery for the second quarter bonus

payment in 2016, he cannot do so within the confines of a public policy claim. Michigan

Public Act 390, the Wages and Fringe Benefits Act, M.C.L. § 408.471 et seq., provides

the exclusive remedy for recovering allegedly wrongfully withheld bonus payments.

Specifically, M.C.L. § 408.471 defines the term “fringe benefit” to include bonuses.

M.C.L. § 408.473 requires employers to pay fringe benefits in accordance with their

written policy. M.C.L. § 408.481 provides the process for resolving claims for unpaid

paid bonuses which includes an administrative investigation, hearing process and

eventual appeal to Michigan courts. Michigan courts have held that a claim for breach

of public policy is unavailable where the subject of the dispute is one addressed by the

Wages and Fringe Benefits Act. See Cork v. Applebee's of Mich., Inc., 608 N.W.2d 62,

64 (Mich. App. 2000). As such, Hart cannot seek his bonus as part of a public policy

claim.

                                    D. Hart’s Response

         Hart’s response fails to meet his summary judgment burden as to any of the

instances which form the basis for his claim. First are the statutes on which he bases

his public policy claim. Hart says that the PPSA requires manufacturers to report

certain payments and transfers of value and when he refused to provide the extra food

demanded by the office manager, the act was implicated. However, Hart did not refuse

anything. He brought the food the office manager asked for. His action does not

implicate any report he may have been required to make.

         Next, Hart says that the prohibition in the Food, Drug and Cosmetics Act against

misbranding somehow applies to a dinner speaker’s remarks. Not so. “Misbranding” is

                                            11
defined by the statute as false “labeling.” The statute further defines “labeling” as

“labels and other written, printed, or graphic matter (1) upon any article or any of its

containers or wrappers, or (2) accompanying such article." 21 U.S.C. § 321(m).

Whatever statements the dinner speaker may have made, they were not labels as

defined by the statute.

       Finally, he says the anti-kickback and bribery provisions of the Medicaid False

Claims Act were implicated when “Williams ordered him to set up a meeting with Dr.

Field for the purpose of obtaining his signature on a fabricated letter….” Hart, however,

has no evidence to support this assertion. Moreover, Hart does not explain or offer

evidence as to what the bribe or kickback was.

       In sum, the statutes Hart cites to establish the public policies on which he bases

his claim have nothing to do with the instances he relies upon to form the basis of his

claim. He has not made out a triable claim for a public policy termination. Summary

judgment is warranted.

       SO ORDERED.




                                                  S/Avern Cohn
                                                  AVERN COHN
                                                  UNITED STATES DISTRICT JUDGE

Dated: 11/6/2019
      Detroit, Michigan




                                             12
